FILED
                              NOT FOR PUBLICATION                             MAR 25 2011

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS



                              FOR THE NINTH CIRCUIT



VIOREL ROTAR,                                     No. 09-17457

               Plaintiff - Appellant,             D.C. No. 2:08-cv-02399-MCE-
                                                  GGH
  v.

COLETTE SKAGGS, Placer County                     MEMORANDUM *
Deputy District Attorney; et al.,

               Defendants - Appellees.


                     Appeal from the United States District Court
                         for the Eastern District of California
                   Morrison C. England, Jr., District Judge, Presiding

                               Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Viorel Rotar appeals pro se from the district court’s judgment dismissing under

28 U.S.C. § 1915(e)(2) his 42 U.S.C. § 1983 action alleging that he was falsely

charged with and prosecuted for elder abuse. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1998) (order), and we affirm.

      The district court properly dismissed Rotar’s claims against eight state and

federal judges based on judicial immunity because the judges were not acting in the

“clear absence” of jurisdiction. Sadoski v. Mosley, 435 F.3d 1076, 1079 (9th Cir.

2006) (quoting Stump v. Sparkman, 435 U.S. 349, 356-57 (1978)).

      The district court properly dismissed Rotar’s claims against the deputy district

attorney based on prosecutorial immunity. See Imbler v. Pachtman, 424 U.S. 409,

431 (1976) (holding that prosecutors are entitled to absolute immunity under § 1983

for “initiating a prosecution and in presenting the State’s case”).

      The district court properly dismissed Rotar’s claims against the private

defendants because Rotar failed to allege that they acted under color of state law. See

Simmons v. Sacramento Cnty. Superior Court, 318 F.3d 1156, 1161 (9th Cir. 2003)

(affirming dismissal of civil rights claim against private defendant where there were

only conclusory allegations of conspiracy with government officials).

      The district court properly dismissed Rotar’s allegations against the remaining

defendants as too vague and conclusory to state a civil rights claim. See Ivey v. Bd. of

Regents of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982).

      Rotar’s remaining contentions are unpersuasive.

      AFFIRMED.



                                            2                                    09-17457